          Case 1:19-cr-00090-NONE-SKO Document 57 Filed 11/20/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00090-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   EDILBERTO VIDRIO, ET AL.,                           DATE: December 7, 2020
                                                         TIME: 1:00 p.m.
15                                Defendants.            COURT: Hon. Sheila K. Oberto
16

17

18          This case is set for status conference on December 7, 2020. On May 13, 2020, this Court issued

19 General Order 618, which suspends all jury trials in the Eastern District of California until further

20 notice. This General Order was entered to address public health concerns related to COVID-19.
21 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18

22 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

23 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
24 May 1, 2020.

25          Although the General Order addresses the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00090-NONE-SKO Document 57 Filed 11/20/20 Page 2 of 5


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

12 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

13 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00090-NONE-SKO Document 57 Filed 11/20/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3

 4

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 7 through defendant’s counsel of record, hereby stipulate as follows:

 8          1.     By previous order, this matter was set for status on December 7, 2020.

 9          2.     By this stipulation, defendants and government now move to continue the status

10 conference until March 3, 2021, and to exclude time between December 7, 2020, and March 3, 2021,

11 under Local Code T4.

12          3.     The parties agree and stipulate, and request that the Court find the following:

13                 a)      The government has represented that the initial discovery associated with this

14          case has been either produced directly to counsel and/or made available for inspection and

15          copying.

16                 b)      Counsel for defendants needs time to review the discovery previously provided

17          and conduct pretrial investigation.

18                 c)      The parties need additional time to engage in plea negotiations.

19                 d)      The defendants agree and stipulates that time should be excluded for the

20          aforementioned reasons. The government agrees and stipulates to the requested date.

21                 e)      Counsel for defendants believe that failure to grant the above-requested

22          continuance would deny him/her the reasonable time necessary for effective preparation, taking

23          into account the exercise of due diligence.

24                 f)      In addition to the public health concerns cited by General Order 611 and

25          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

26          this case because Counsel or other relevant individuals have been encouraged to telework and

27

28 Cal. March 18, 2020).

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00090-NONE-SKO Document 57 Filed 11/20/20 Page 4 of 5


 1          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

 2          contact should the hearing proceed.

 3 ///

 4                 g)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendants in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 8          et seq., within which trial must commence, the time period of December 7, 2020 to March 3,

 9          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

10          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

11          of the Court’s finding that the ends of justice served by taking such action outweigh the best

12          interest of the public and the defendant in a speedy trial.

13          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

14 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

15 must commence.

16

17

18          IT IS SO STIPULATED.

19

20
      Dated: November 20, 2020                                MCGREGOR W. SCOTT
21                                                            United States Attorney
22
                                                              /s/ LAUREL J. MONTOYA
23                                                            LAUREL J. MONTOYA
                                                              Assistant United States Attorney
24

25
      Dated: November 20, 2020                                /s/ CHRISTOPHER CAINE
26                                                            CHRISTOPHER CAINE
27                                                            Counsel for Defendant
                                                              EDILBERTO VIDRIO.
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00090-NONE-SKO Document 57 Filed 11/20/20 Page 5 of 5


 1
     Dated: November 20, 2020                     /s/ CHARLES LEE_______________
 2                                                CHARLES LEE
                                                  Counsel for Defendant
 3                                                ELENA CASTILLO
 4

 5                                       FINDINGS AND ORDER

 6
     IT IS SO ORDERED.
 7

 8 Dated:     November 20, 2020                        /s/   Sheila K. Oberto      .
                                                UNITED STATES MAGISTRATE JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
